DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims require that the tissue has no permanent wet strength. In previous applications in the family tree the same limitation was presented as not having a permeant wet strength agent added. It is unclear how a tissue can have no permanent wet strength.
It is requested that this is clarified in the future correspondence. For purposes of continued examination, it is stated that as long as a permeant wet strength agent is not added then it would read on the claims.
The instant specification is objected to as not supporting the claimed limitations. The current claim set includes the limitation of exhibiting no permanent wet strength. There is nothing in the instant specification to support this negative limitation. The only mention of permanent wet strength is in [0048] that states that a permeant wet strength agent can be added. Itis also noted that a negative limitation cannot be supported by simply showing an example without the feature not described. Negative limitations must have explicit support in the specification to hold patentable weight.
Since the claims as originally filed contain the limitation question there is not a problem with new matter, but the spec is objected to as not providing support for a claimed limitation.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hermans et al, US Patent Publication 2005/0045293 as referenced by Edwards et al, US Patent Publication 2008/0029235.
Regarding clam 1, Hermans teaches a single ply embossed [0094] tissue example 10, [0087-0003] that has a Tensile ratio of 1.55 (example 10 see Table 2), but does not provide explicit measurements of the Modulus of each of the samples.
According to the teachings of Edwards el al, the modulus is 4 ratio of dry tensile to stretch (column 14 fine GO-column 15 line 4, and depicted in table 11 with the units g/3" and %}. The units of Edwards for the tensile and stretch are the same as with the Hermans reference.  Utilizing the relationship as taught by Edwards in the data chart provided by Hermans Gable 2}, the GM Mean Modulus is calculated as follows. The GMT is provided for Example 14 as 1729 (see table 2). The stretch of Example 14 is provided as 22.3 for the MD and 12.8 in the CD, which equates to 17.54 stretch. Therefore, the modulus is just under 100, which is less than the claimed amount of 935.
While Hermans does not explicitly teach these properties, the examples meet the criteria after the calculations as provided above.
The Tangent Modulus at 15g/cm can only be estimated as it is impossible to calculate this based on the stretch and tensile strength of the references. AS the Patent Office does not have a testing facility it has to be judged by what one of ordinary skill in the art would have to understand from the reading of the references. In this case all the basic parameters have been met, and the same concept of a low Modulus has been taught. Even though the exact measurement under the claimed parameters cannot be calculated, it would have bene understood and therefore at the very least found obvious that the claimed parameters would be met by the discloser or at least be within an optimizable amount.
Hermans further teaches that the fibrous structure comprises cellulosic pulp fibers (hardwood and softwood [O015] and a through dried fibrous structure (see claim 29 and [0057]}. Furthermore, the discloser states at [90941 that any of the fibrous structures can be embossed.  Hermans further teaches that the fibrous structure is uncreped (see abstract) and that the fibrous structure is a rolled [0048, 0057, and 0069] sanitary tissue product (paper towel [0069)) with a basis weight of 68.72,


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 11,427,966, 11,091,880, 10,323,3358, 10,023,999, 9,593,452, 9408503, 9085855, 10648134, 10648135, 10577749, 10968570, 10435847, 10435845, 10542853, 9463605, 10,895,041, 8025966, 8178196, 8652634, 8,334,049, 8334050, 854976, 790020, 8507083, Applications 17/149890, 17/889935, and 17/216781.
Although the claims at issue are not identical, they are not patentably distinct from each other because while the above Patent and applications do not match the exact combination of limitations presented in the instant application, they are directed to products of substantially similar concepts. The only differences are minor variations in range values or a presentation of a slightly different physical property that would be included in the products of the other patents even though it is not explicitly mentioned

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB T MINSKEY whose telephone number is (571)270-7003. The examiner can normally be reached M-F 8-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 5712707475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JACOB T. MINSKEY
Examiner
Art Unit 1741



/JACOB T MINSKEY/Primary Examiner, Art Unit 1748